Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 07/18/2022.
Claims 1 and 17 are amended by the Applicants.
Claim 30 added by the Applicants.
Claims 1-30 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with William P. O'Sullivan Reg. No. 59,005 on 08/15/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 1, 17 and 28-30 as follows.
1.	(Currently Amended) A method 
collecting and utilizing process parameters from a real-world additive manufacturing machine, real-world sensor readings from the additive manufacturing machine manufacturing a real-world part, and physics-based features generated by a computer-based processor to train a machine-learning software model to predict a future behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine, 
wherein the collecting comprises: 
entering machine process parameters for an additive manufacturing process into a real-world additive manufacturing machine to produce a part via the additive manufacturing process; 
providing a real-world sensor to sense a characteristic associated with the additive manufacturing process; 
manufacturing a first real-world part with the real-world additive manufacturing machine via the additive manufacturing process;
sensing the characteristic associated with the additive manufacturing process with the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; 
receiving sensor readings from the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; and
generating, with a computer-based processor, physics-based features associated with the additive manufacturing process; and
wherein the utilizing comprises:
training a machine-learning software model based on the machine process parameters, the real-world sensor readings, and the physics-based features to predict a behavior of the real-world sensor.

17.	(Currently Amended) A system 
a computer comprising:
a computer-based processor; and
a computer-based memory storing computer-executable instructions that, when executed by the computer-based processor, cause the computer-based processor to generate physics-based features associated with an additive manufacturing process;
one or more real-world additive manufacturing machines configured to manufacture a real-world part by performing a real-world version of the additive manufacturing process based on machine process parameters entered into the one or more machines and associated with the additive manufacturing process; 
a real-world sensor to sense a characteristic associated with the real-world version of the additive manufacturing process; and
a machine-learning software model trained to predict a behavior of the real-world sensor based on the physics-based features, the machine process parameters, and sensor readings from the real-world sensor sensed while the one or more real-world additive manufacturing machines manufactured the real-world part during the real-world-version of the additive manufacturing process,
wherein the system is thereby configured to collect and utilize the process parameters from the one or more real-world additive manufacturing machines, real-world sensor readings from the one or more real-world additive manufacturing machines manufacturing the real-world part, and the physics-based features generated by the computer-based processor, to train the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine.

28.	(Currently Amended) The system of claim [[1]] 17, wherein the machine process parameters comprise power, speed, and scan pattern information associated with the additive manufacturing process.  

29.	(Currently Amended) The system of claim [[1]] 17, wherein the additive manufacturing process is three dimensional (3D) printing and wherein the additive manufacturing machine comprises a build platform, a powder bed atop the build platform; and a heat source configured to deliver heat into a surface of the powder bed to create the part. 

30.	(Currently Amended) A method of predicting a behavior of a real-world sensor in a machine for performing an additive manufacturing process to produce real-world parts, the method comprising:
collecting and utilizing process parameters from a real-world additive manufacturing machine, real-world sensor readings from the additive manufacturing machine manufacturing a real-world part, and physics-based features generated by a computer-based processor to train a machine-learning software model to predict a future behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine, 
wherein the collecting comprises:
entering machine process parameters for an additive manufacturing process into a real-world additive manufacturing machine to produce a part via the additive manufacturing process; 
providing a real-world sensor to sense a characteristic associated with the additive manufacturing process; 
manufacturing a first real-world part with the real-world additive manufacturing machine via the additive manufacturing process;
sensing the characteristic associated with the additive manufacturing process with the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; 
receiving sensor readings, representative of the characteristic, from the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; and
generating, with a computer-based processor, physics-based features associated with the additive manufacturing process; and
wherein the utilizing comprises:
training a machine-learning software model based on the machine process parameters, the real-world sensor readings, and the physics-based features to predict a behavior of the real-world sensor; and
utilizing the machine-learning software model, after the training, to predict a future behavior of the real-world sensor in a subsequent real-world version of the additive manufacturing process with the real-world machine to produce one or more subsequent real-world parts.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of machine learning based on virtual and real data. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…collecting and utilizing process parameters from a real-world additive manufacturing machine, real-world sensor readings from the additive manufacturing machine manufacturing a real-world part, and physics-based features generated by a computer-based processor to train a machine-learning software model to predict a future behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine… manufacturing a first real-world part with the real-world additive manufacturing machine via the additive manufacturing process;  sensing the characteristic associated with the additive manufacturing process with the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process;  receiving sensor readings from the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; and  generating, with a computer-based processor, physics-based features associated with the additive manufacturing process; and  wherein the utilizing comprises:  training a machine-learning software model based on the machine process parameters, the real-world sensor readings, and the physics-based features to predict a behavior of the real-world sensor” as recited in claim 1,
“…one or more real-world additive manufacturing machines configured to manufacture a real-world part by performing a real-world version of the additive manufacturing process based on machine process parameters entered into the one or more machines and associated with the additive manufacturing process;  a real-world sensor to sense a characteristic associated with the real-world version of the additive manufacturing process; and  a machine-learning software model trained to predict a behavior of the real-world sensor based on the physics-based features, the machine process parameters, and sensor readings from the real-world sensor sensed while the one or more real-world additive manufacturing machines manufactured the real-world part during the real-world-version of the additive manufacturing process,  wherein the system is thereby configured to collect and utilize the process parameters from the one or more real-world additive manufacturing machines, real-world sensor readings from the one or more real-world additive manufacturing machines manufacturing the real-world part, and the physics-based features generated by the computer-based processor, to train the machine-learning software model to predict the behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine” as recited in claim 17,
“…collecting and utilizing process parameters from a real-world additive manufacturing machine, real-world sensor readings from the additive manufacturing machine manufacturing a real-world part, and physics-based features generated by a computer-based processor to train a machine-learning software model to predict a future behavior of the real-world sensor in a subsequent real-world version of an additive manufacturing process by the real-world additive manufacturing machine … manufacturing a first real-world part with the real-world additive manufacturing machine via the additive manufacturing process;  sensing the characteristic associated with the additive manufacturing process with the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process;   receiving sensor readings, representative of the characteristic, from the real-world sensor while the real-world machine is manufacturing the first real-world part via the additive manufacturing process; and  generating, with a computer-based processor, physics-based features associated with the additive manufacturing process; and  wherein the utilizing comprises:  training a machine-learning software model based on the machine process parameters, the real-world sensor readings, and the physics-based features to predict a behavior of the real-world sensor; and  utilizing the machine-learning software model, after the training, to predict a future behavior of the real-world sensor in a subsequent real-world version of the additive manufacturing process with the real-world machine to produce one or more subsequent real-world parts” as recited in claim 30.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 10800040 B1 discloses A machine learning system builds and uses computer models for controlling robotic performance of a task. Such computer models may be first trained using feedback on computer simulations of the robot performing the task, and then refined using feedback on real-world trials of the robot performing the task. Some examples of the computer models can be trained to automatically evaluate robotic task performance and provide the feedback. This feedback can be used by a machine learning system, for example an evolution strategies system or reinforcement learning system, to generate and refine the controller.

US 10792810 B1 discloses A machine learning system builds and uses computer models for controlling robotic performance of a task. Such computer models may be first trained using feedback on computer simulations of the robot performing the task, and then refined using feedback on real-world trials of the robot performing the task. Some examples of the computer models can be trained to automatically evaluate robotic task performance and provide the feedback. This feedback can be used by a machine learning system, for example an evolution strategies system or reinforcement learning system, to generate and refine the controller.

US 20180349527 A1 discloses One embodiment of the present invention sets forth a technique for generating simulated training data for a physical process. The technique includes receiving, as input to at least one machine learning model, a first simulated image of a first object, wherein the at least one machine learning model includes mappings between simulated images generated from models of physical objects and real-world images of the physical objects. The technique also includes performing, by the at least one machine learning model, one or more operations on the first simulated image to generate a first augmented image of the first object. The technique further includes transmitting the first augmented image to a training pipeline for an additional machine learning model that controls a behavior of the physical process.

Zhang, Wentai, et al. "Machine learning enabled powder spreading process map for metal additive manufacturing (AM)." 

Stanisavljevic, Darko, et al. "Detection of interferences in an additive manufacturing process: an experimental study integrating methods of feature selection and machine learning." 

Jiang, Jingchao, et al. "Achieving better connections between deposited lines in additive manufacturing via machine learning." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193